DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claims 1, 11, and 20 the limitation(s) of “analyzing…a conversation”, “identifying…an improvement opportunity”, and “presenting…a suggestion”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human listening to and understanding a conversation between two people, recognizing ways that the conversation could be improved, and telling one of the people conversing how they can adjust their behavior to improve the conversation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to analyze, identify, and present amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claims 2 and 12, the claims recite “the conversation…occurs over devices (claim 2) / the information handling device (claim 12)”, where the conversation reads on two humans talking, and the devices read to generalized computer components.

	With respect to claims 3 and 13, the claims recite “the improvement opportunity corresponds to a structure of conversational topics”, which reads on a human 

With respect to claims 4 and 14, the claims recite “presenting an alternative organization of the conversational topics”, which reads on a human suggesting to another human that they talk about the topics in a different order. Claim 14 further recites a processor, which reads to a generalized computer component.

With respect to claims 5 and 15, the claims recite “the improvement opportunity corresponds to speech delivery”, which reads on a human recognizing that the way a conversing human is speaking could be improved. No additional limitations are present.

With respect to claims 6 and 16, the claims recite “recommending that the user: utilize alternative words, adjust a speed of the user’s speech, and eliminate pauses”, which reads on a human suggesting to another human that they use simpler or more complex vocabulary, talk faster or slower, and not speak in as choppy a manner. No additional limitations are present.

With respect to claims 7 and 17, the claims recite “the improvement opportunity corresponds to a confusion indication”, which reads on a human recognizing that one of the conversing humans appears to be confused. No additional limitations are present.



With respect to claims 9 and 19, the claim recites “presenting the suggestion to…one of the at least two users”, which reads on a human giving a suggestion to one of the people involved in the conversation. The further recitation of “a device” reads to a generalized computer component. No additional limitations are present.

With respect to claim 10, the claim recites “providing a proactive suggestion for another conversation”, which reads on a human suggesting ways to improve a conversation to a second set of individuals based on conversation skills noted in the first conversation. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
		
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaculin et al. (US PG Pub No. 2019/0348063), hereinafter Vaculin.

Regarding claims 1, 11, and 20, Vaculin teaches
(claim 1) A method, comprising ([0003:1-3] a method):
(claim 11) An information handling device, comprising ([0035] the data processing system may be in the form of a number of different devices, i.e. information handling device):
a processor ([0017:1-6] a processor of a computer or other apparatus);
a memory device that stores instructions executable by the processor to ([0017] a computer readable storage medium, i.e. memory, may store program instructions that can be provided to a processor to execute):
(claim 20) A product, comprising ([0012] a computer program product):
a storage device that stores code, the code being executable by a processor and comprising ([0017] a computer readable storage medium, i.e. storage device, may store program instructions, i.e. that stores code, that can be provided to a processor to execute):

analyzing, using a digital assistant, a conversation between at least two users ([0020], [0023], [0025] a conversation analysis system, i.e. digital assistant, ad a suggestion system that analyzes conversation data, i.e. analyzing…a conversation, between more than one user, i.e. at least two users);
identifying, using a processor, an improvement opportunity related to the conversation ([0017], [0023], [0025] the suggestion system, which may be locally implemented in hardware, such as a processor, may identify one or more suggestions for driving the conversation in an effective manner, i.e. identifying…an improvement opportunity related to the conversation); and
presenting, based on the identified improvement opportunity, a suggestion to improve an aspect of the conversation ([0025], [0042:1-6] the output unit provides information to the user, i.e. presenting, which includes a suggestion from the suggestion system, i.e. based on the identified improvement opportunity, for driving the conversation in an effective manner, i.e. to improve an aspect of the conversation).

Regarding claim 2, Vaculin teaches claim 1, and further teaches
wherein the conversation between the at least two users occurs over devices associated with the at least two users ([0020], [0038], [0041:1-8] the .  

	Regarding claims 9 and 19, Vaculin teaches claims 1 and 11, and further teaches
wherein the presenting comprises presenting the suggestion to a device associated with one of the at least two users ([0042] the output unit may provide information, such as the suggestion, to the user, i.e. presenting the suggestion, where the output may be visual output, such as to the screen of a user’s computer or smartphone, i.e. device associated with one of the at least two users).  

	Regarding claims 10, Vaculin teaches claim 1, and further teaches
	further comprising providing a proactive suggestion for another conversation based on the improvement opportunity ([0058], [0062], [0065] the process may be performed before the conversation using previous conversation information, i.e. proactive…for another conversation, to prepare the user for the conversation by providing suggestions to the user based on the emotions of the customer, i.e. suggestion…based on the improvement opportunity).




wherein the conversation between the at least two users occurs over at least the information handling device ([0020], [0038], [0041:1-8] the conversation may be remotely executed between multiple individuals, i.e. conversation between the at least two users, such as an audio call, where a local system interfaces with one or more users to collect conversation information and display output, and a smart phone can be used for collecting the required information and outputting information, i.e. at least the information handling device).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Cecchi et al. (U.S. PG Pub No. 2016/0269555), hereinafter Cecchi.

While Vaculin provides the suggestion of alternate topics to improve a conversation, Vaculin does not specifically teach the initial recognition of the structure of conversational topics, and thus does not teach
wherein the improvement opportunity corresponds to a structure of conversational topics.
Cecchi, however, teaches wherein the improvement opportunity corresponds to a structure of conversational topics ([0016], [0037] after analysis of the complementariness of the interaction styles between the customer and customer service representative, the system may provide a service script, i.e. structure of conversational topics, to the customer service representative to guide or adjust the course of the conversation, i.e. improvement opportunity).  
Vaculin and Cecchi are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestion of alternate topics teachings of Vaculin with the initial provision of a service script to guide the conversation as taught by Cecchi. The motivation to do so would have been to achieve a predictable result of enabling a monitoring and adjusting of the interaction style between the customer and customer service representative (Cecchi [0036-37]).

Regarding claims 4 and 14, Vaculin in view of Cecchi teaches claims 3 and 13, and Vaculin further teaches
wherein the presenting the suggestion comprises presenting an alternative organization of the conversational topics ([0065] the system may suggest to the user, i.e. presenting the suggestion, that the user change the topic of conversation to discuss an offer or deal if the customer is angry or move on to a different topic when the customer is bored, i.e. presenting an alternative organization of the conversational topics).  

Regarding claims 5 and 15, Vaculin teaches claims 1 and 11.
While Vaculin provides the suggestion of cues and specific statements to improve a conversation, Vaculin does not specifically teach recognition of how to improve the delivery of the information, and thus does not teach
wherein the improvement opportunity corresponds to speech delivery by at least one of the at least two users.
Cecchi, however, teaches wherein the improvement opportunity corresponds to speech delivery by at least one of the at least two users ([0037] the matching and advising module identifies interaction styles of the customer and customer service representative, and presents advice to a customer service representative to improve the conversation, i.e. improvement opportunity, such as guidance on word use and speed of presentation, i.e. speech delivery by at least one of the at least two users).
Vaculin and Cecchi are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in .

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Cecchi, and further in view of Conway et al. (U.S. PG Pub No. 2006/0265090), hereinafter Conway.

Regarding claims 6 and 16, Vaculin in view of Cecchi teaches claims 5 and 15, and Cecchi further teaches 
utilize alternative words, adjust a speed of the user's speech ([0037] advice presented to a customer service representative includes guidance on word use, i.e. utilize alternative words, and speed of presentation, i.e. adjust a speed of the user’s speech).
While Vaculin in view of Cecchi teaches specific word use and speed of presentation, the Vaculin in view of Cecchi does not specifically teach advising a user to eliminate pauses in speech, and thus does not teach
eliminate pauses.  
Conway, however, teaches eliminate pauses ([0131-2] communication data of a call center agent is analyzed to identify periods of excessive silence, i.e. pauses, and .
Vaculin, Cecchi, and Conway are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestions of word use and speech speed teachings of Vaculin, as previously modified with Cecchi, with the additional suggestion to eliminate excessive silence in a call as taught by Conway. The motivation to do so would have been to achieve a predictable result of training a call center agent to improve the quality of interactions with the customer (Conway [0130]).

Claim(s) 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Krebs et al. (U.S. Patent No. 10805465), hereinafter Krebs.

Regarding claims 7 and 17, Vaculin teaches claims 1 and 11. 
While Vaculin provides recognizing the emotions of a participant in a conversation, Vaculin does not specifically teach the recognition of confusion, and thus does not teach
wherein the improvement opportunity corresponds to a confusion indication.  
wherein the improvement opportunity corresponds to a confusion indication ((19:2-8) the call monitoring system may provide a message, i.e. improvement opportunity, to a CSR indicating that the customer appears to be confused, i.e. confusion indication).  
Vaculin and Krebs are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of speaker emotions teachings of Vaculin with the specific recognition of confusion as taught by Krebs. The motivation to do so would have been to achieve a predictable result of adapting content presented to the CSR to facilitate a connection between the CSR and the user (Krebs (19:9-17)).

Regarding claims 8 and 18, Vaculin in view of Krebs teaches claims 7 and 17, and Krebs further teaches 
	wherein the presenting the suggestion comprises clarifying a source of confusion associated with the confusion indication ((18:3-36), (19:2-11) the call monitoring system may adjust the vocabulary in the content delivered to the CSR, i.e. presenting the suggestion, to use a vocabulary level of the customer so that the information from the CSR is provided to the customer in an understandable and familiar context, i.e. clarifying a source of confusion, where the content presented to the CSR is adjusted based in part on customer sentiment analysis, which includes the recognition .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cai et al. (U.S. Patent No. 10044862): Topic guidance for a conversation between a call center agent and a customer.
Spizzo et al. (US PG Pub No. 2015/0310852): Rating and improving the speech effectiveness of a speaker under different communication circumstances.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

02/24/2021